Case 1:18-cv-01355-HYJ-SJB ECF No. 133, PageID.948 Filed 08/27/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


JOSEPH GREGORY DUNBAR,

               Plaintiff,                                     Hon. Janet T. Neff

v.                                                            Case No. 1:18-cv-1355

DAVID HUYGE, et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       The Court has before it Plaintiff’s emergency motion for transfer to a federal prison or

correctional facility (ECF No. 125), which I construe as a motion for injunctive relief. Pursuant

to 28 U.S.C. § 636(b)(1)(B), I recommend that Plaintiff’s motion be DENIED.

       This is Plaintiff’s third request in this case to be transferred to a federal prison. On March

27, 2019, Magistrate Judge Carmody issued a Report and Recommendation recommending that

Plaintiff’s requests for a temporary restraining order and preliminary injunction and for transfer to

a federal facility be denied. (ECF No. 11.) The Court adopted that recommendation on April

23, 2019.    (ECF No. 16.)       On May 18, 2020, I issued a Report and Recommendation

recommending that the Court deny Plaintiff’s motion for injunctive relief and for an evidentiary

hearing, in which Plaintiff again requested to be transferred to a federal prison. (ECF No. 112.)

       In his instant motion, Plaintiff states that: (1) he has been transferred back to Lakeland

Correctional Facility, where there is no six-foot social distancing or other COVID-19 preventative

measure in place; (2) he is being denied envelopes by his prison counselor, resulting in denial of
Case 1:18-cv-01355-HYJ-SJB ECF No. 133, PageID.949 Filed 08/27/20 Page 2 of 2




Plaintiff’s access to the courts; (3) he has been placed on modified grievance restriction; and (4)

he is being refused medically prescribed shoes. (ECF No. 125 at PageID.886–88.)

       As explained in Dunbar v. Caruso, No. 11-10123, 2012 WL 3308407 (E.D. Mich. Aug.

13, 2012), federal courts have no authority to transfer a state prisoner to a federal prison facility.

Id. at *1 (noting that “nothing in [18 U.S.C. § 5003] or [Howe v. Smith, 452 U.S. 473 (1981)]

grants a federal court authority to compel state prison officials to house a state prisoner in a federal

prison”). I find the Eastern District of Michigan’s analysis in Dunbar persuasive. Plaintiff offers

no authority to the contrary. Thus, even if Plaintiff could satisfy the preliminary injunction

factors—which he has not—the Court could not grant the requested relief.

                                             Conclusion

       For the reasons set forth above, I recommend that the Court deny Plaintiff’s Motion for

Transfer to a Federal Prison or Correctional Facility. (ECF No. 125.)

                                              NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



Dated: August 27, 2020                                           /s/ Sally J. Berens
                                                                SALLY J. BERENS
                                                                U.S. Magistrate Judge




                                                   2
